448 F.2d 789
UNITED STATES of America, Plaintiff-Appellee,v.Lawrence Wayne MOLLAT, Defendant-Appellant.
No. 71-2359.
United States Court of Appeals,Ninth Circuit.
Oct. 14, 1971.

Taylor J. Daigneault (appeared), Daigneault, Abel & Daigneault, Torrance, Cal., for defendant-appellant.
Paul Sweeney, Asst. U. S. Atty.  (appeared), Robert L. Meyer, U. S. Atty., Eric A. Nobles, Chief, Crim. Div., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS and WRIGHT, Circuit Judges, and McNICHOLS,* District Judge.
PER CURIAM:


1
The judgment of conviction in this marijuana transportation case is reversed.  The main problem is on the knowledge of importation from Mexico.  We regard the "smell" of the gasoline and the aerial map of a portion of Mexico found in the plane as just too thin to sustain a conviction here beyond a reasonable doubt.


2
Obviously, the defendant who transported over one-third of a ton of marijuana violated Arizona and California laws, but federal officials chose to keep the case with all of its Leary problems (Leary v. United States, 395 U.S. 6, 89 S. Ct. 1532, 23 L. Ed. 2d 57 (1969)).  We assume that neither the California nor the Arizona statute of limitations has yet run.



*
 The Honorable Ray McNichols, United States District Judge for the District of Idaho, sitting by designation